DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remark
1.	In response to Applicant remark the claims 14, 15 are newly added.
Double Patenting
2.	Claims (1, 2), and (1, 3) are objected to under 37 CFR 1.75 as being a substantial duplicate of newly added claims 14, and 15 respectively and vice versa. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2013/0208465).
With respect to claim 1, Ge et al. ‘465 shows and discloses a light-emitting device (Fig 1, 2), comprising a housing with a mounting surface and a housing recess in the housing recess a semiconductor laser diode which is intended and embodied to emit laser light in a direction parallel to the mounting surface during operation (Fig 1, 2: a housing 38 with a mounting surface 30 “top/bottom or 38” and a housing recess having a laser diode LD1 emits light parallel to the mounting surface 30), and an optical element which is arranged downstream of the semiconductor laser diode in the beam path of the laser light (Fig 1, 2: an optical element 61 downstream of LD1 in the beam path);  the optical element comprises a light-incoupling surface, exactly one reflector surface and a light-outcoupling surface (Fig 1, 2, 3: a light-incoupling surface 440, exactly one reflector surface 44/441 and a light-outcoupling surface 411), the optical element is a one-piece housing cover which completely covers the housing recess in which the semiconductor laser diode is located, and the light-outcoupling surface is part of an outer surface of the optical element opposite the mounting surface (Fig 1, 2, 3: the optical element is a one-piece housing cover 38 which completely covers the housing recess which LD1 is located, and the light-outcoupling surface 411 is part of an outer surface opposite the mounting surface 30).  The claim further requires wherein the semiconductor laser diode is mounted in the housing in such a way that the laser light has a maximum divergence in a plane parallel to the mounting surface.  Ge et al. ‘465 did not explicitly state the above.  However, Ge et al. ‘465 did shows and discloses the attachment and mounting of laser chip, adjusting its lens, position and fixing the lens, etc. (Fig 4).  Therefore, it is within one skill in the art to recognize Ge et al. ‘465 capable of mounting and/or fixing its optical so that the laser has maximum (Fig 2; Section [033-40]).
With respect to claim 4, the claim further requires wherein the laser light is reflected at the reflector surface by total internal reflection.  Ge et al. ‘465 did not explicitly state the above.  However, Ge et al. ‘465 did not shows nor discloses any loss (i.e. partially reflective, anti-reflector, or absorbing) of laser light from the laser and reflecting off the reflector surface.  Therefore it is within one skill in the art would recognize the reflector surface having a total internal reflection.  Also, it’s well-known to one skill in the art to use total internal reflector surface to direction, for the benefit of directing all light output without loss.
With respect to claim 5, Ge et al. ‘465 shows wherein the optical element comprises a solid body of a transparent material having outer surfaces forming the light-incoupling surface, the reflector surface and the light-outcoupling surface, and wherein the solid body is free of any undercut (Fig 2, 3: solid body of transparent material forming the light-incoupling surface 440, the reflecting surface 441 and light-outcoupling surface 411).

With respect to claims 6, 7 the claims further require wherein the light-incoupling surface and/or the light-outcoupling surface form a Brewster window; OR wherein the optical element is essentially polarization-maintaining for the laser light.  Ge et al. ‘465 did not explicitly state the above, but did disclose the use of controller to control the light output (Section [043-047]).  However, it is within one skill in the art would recognize the Brewster angle or polarization angle where light is perfectly transmitted through a transparent surface at a particular polarization;  and it is well-known to one skill in the art to use known transparent material to 
With respect to claim 8, Ge et al. ‘465 shows wherein the light-incoupling surface, the reflector surface and the light-outcoupling surface are the only optically active surfaces of the optical element (Fig 3).
With respect to claim 9, Ge et al. ‘465 shows wherein a light detector is arranged in the housing and wherein, in operation, a part of the laser light is reflected from the light-incoupling surface onto the light detector (Fig 2, 3: laser light reflected from light-incoupling surface 440 onto light detector/PD).
With respect to claim 10, Ge et al. ‘465 shows wherein the semiconductor laser diode is mounted on a carrier element, the carrier element is mounted with a bottom side on a bottom surface of the housing, and the semiconductor laser diode is mounted on a side surface adjacent to the bottom side (Fig 1, 2: LD1 on carrier element 30 mounted bottom side on bottom of housing 38).
With respect to claims 11, 12 wherein the carrier element has two electrical contact layers to which the semiconductor laser diode is electrically connected, and wherein the bottom surface has two electrical contact regions, and each of the contact layers of the carrier element is electrically conductively connected to a respective one of the contact regions of the carrier element; OR wherein each of the contact layers of the carrier element are mounted on one of the contact regions.  Ge et al. ‘465 did not explicit state the above.  However, Ge et al. ‘465 did shows the laser diodes mounted on the carrier element (Fig 2: LD1, LD2 on carrier 30).  One skill in the art would recognize the laser requires electrical/current/power sources in order to 

With respect to claim 13, Ge et al. ‘465 shows wherein the carrier element has a groove in the bottom side between the contact layers (Fig 2: carrier element 30 with side groove).
	

Allowable Subject Matter
6.	Claims 2, 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, claims 2, 3 are being objected to for being duplicate with allowed claims 14, and 15.
Claim 2:
wherein the light-incoupling surface, the reflector surface and the light-outcoupling surface are inclined such that the laser light exits the optical element in a direction substantially perpendicular to the mounting surface.
Claim 3:
wherein the light-incoupling surface is part of an indentation in a top side of the optical element facing away from the bottom surface and the light-incoupling surface and the reflector surface are part of an elevation in a bottom side opposite the top side.
Reasons for Allowance 
The following is an examiner's statement of reasons for allowance: 
.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."	
Response to Arguments 
7.	Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
With respect to pages 7-8 the Applicant points out Ge reference fails to teach or suggest “the semiconductor laser diode is mounted in the housing in such a way that the laser light has a maximum divergence in a plane parallel to the mounting surface,” - as pointed out in the in the office action, and indicating most light –emitting device systems are designed such that they can achieve optimal output.  Continue on page 8, the Applicant continues to argue it would not have been obvious to mount the laser diode such that the laser light has a maximum divergence in a plane parallel to the mounting surface, and pointing to the specification “Fig 2 where a large angle 411 between the laser light 20 and the surface normal 410 of the reflector surface 42, which is used to achieve total reflection, where the reflector surface 42 is part of the optical element 4, and the fast axis 21, i.e. the direction with maximum divergence, is oriented parallel to a mounting surface and the slow axis 22 is oriented perpendicular to the mounting surface.”   
The examiner stands and want to point out the language “the laser light has a maximum divergence in a plane parallel to the mounting surface” is a relative term and consider in its generic/broad presentation, since maximum divergence in a plane parallel to the mounting surface could be referring to any part of the mounting surface which the laser light has a maximum divergence.  Secondly, with respect to the argument of Fig 2 and its structure/relationship are not considered since it was not part of the claim.  The examiner stands that the claim language is broad enough that can be interpreted by Ge reference and were properly rejected under 103; and the examiner stands, patentability of the claim, is in the claim and not in the specification.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

		COMMUNICATION
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Victoria et al. (US 2017/0285233) shows and discloses a chip on submount module, where the laser diode is electrical connects top and bottom electrode (TITLE; Abstract; Fig 1-14: 215, 230, 245, 250, 255).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828